Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration “wherein the substantially cylindrical body is disposed about the running tool” (see claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
the claim term “substantially cylindrical body” (see at least claims 1 and 3-4). For examination purposes, examiner assumes that the claim term refers to running tool 214;
the claim term “releasable detent mechanism” (see claim 5);
the claim term “bearing surface” (see claim 18).

Claim Objections
Claim 13 is objected to because of the following informalities: in line 2, it is suggested to replace the article “a” with --the-- in the phrase “a casing string” to avoid a double inclusion issue.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the substantially cylindrical body tool” in 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner assumes that it refers to “the substantially cylindrical body”.
Regarding claim 4, it is not clear how “the substantially cylindrical body is disposed about the running tool” when it appears that the drawings (for example, Fig. 2A), the specification ([00029]), and claim 3 (claim 3 is part of the disclosure) describe the substantially cylindrical body as comprising the running tool so that they refer to the same structure instead of different structures. Thus, it is not clear if the substantially cylindrical body and the running tool are the same structure or if they are different structures. For examination purposes, examiner assumes that they are the same structure because the running tool 214 is the substantially cylindrical body that is coupled to the casing hanger 202.
Claim 7 recites the limitation “the substantially cylindrical body tool” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner assumes that it refers to “the substantially cylindrical body”.
Regarding claim 10, it is not clear how “the substantially cylindrical body is disposed about the running tool” when it appears that the drawings (for example, Fig. 2A), the specification ([00029]), and claim 3 (claim 3 is part of the disclosure) describe the substantially cylindrical body as comprising the running tool so that they refer to the same structure instead of different structures. Thus, it is not clear if the substantially cylindrical body and the running tool are the same structure or if they are different structures. For examination purposes, examiner assumes that they are the same structure because the running tool 214 is the substantially cylindrical body that is coupled to the casing hanger 202.
Regarding claim 12, claim depends on independent claim 1 instead of independent claim 7. Based on the sequence/order of claims currently presented, it is not clear if the claim dependency was intentional or if it was a typographical error in which claim 12 should have instead be dependent on independent claim 7. For examination purposes, examiner assumes that claim 12 depends on claim 1 as written instead of claim 7.
Regarding claim 18, it is not clear if the “bearing surface” is part of the hanger or if it is a part of another structure.
Claim 19 recites the limitation “the substantially cylindrical body tool” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner assumes that it refers to “the substantially cylindrical body”.
Claim(s) 1-3, 5-9, 11, and 18-19 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheah et al. US10233714 in view of Stephen et al. US5327965.
Regarding independent claim 1, Cheah discloses, in Figures 1-17,
A casing rotation system (Cheah; Fig. 1-23; wellhead hanger assembly 40 of Fig. 2 of system 10 of Fig. 1), comprising: a substantially cylindrical body (Cheah; running tool 44) comprising one or more first lugs (Cheah; castellations 68); a telescoping ring (Cheah; torque sleeve 46 that axially telescopes/slides) disposed about at least a portion of the substantially cylindrical body tool such that it is axially movable in relation to the substantially cylindrical body (Cheah; operational sequence of Fig. 13-17), said telescoping ring comprising: one or more second lugs (Cheah; the upper set of lugs/castellations of torque sleeve 46 that are formed between consecutive slots 66 and also cooperate with corresponding castellations 68 of running tool 44) configured to selectively engage with the first lugs; a lower surface with one or more projections (Cheah; castellations 56 of the lower surface of torque sleeve 46); a casing hanger (Cheah; wellhead hanger 42) comprising an upper surface with one or more recesses (Cheah; slots 54 of wellhead hanger 42) configured to engage the one or more projections of the telescoping ring (Cheah; Fig. 2) (see Cheah’s labeled Figure 2 below).

    PNG
    media_image1.png
    900
    810
    media_image1.png
    Greyscale

Cheah’s labeled Figure 2.

Cheah does not disclose an inward-biased lock ring disposed about the casing hanger; and an energizing ring configured to move axially to a position between the lock ring and the casing hanger.
Stephen teaches an inward-biased lock ring disposed about the casing hanger (Stephen; Fig. 2; lock ring 101 is located in corresponding groove 91 and is inwardly-biased by shoulder 93; lock ring 101 is about tubing hanger 85; col. 4:15-19 “Lock ring 101 is a split ring, inwardly biased”); and an energizing ring configured to move axially to a position between the lock ring and the casing hanger (Stephen; Fig. 2; energizing/actuating ring 103 for displacing lock ring 101 along wedge surface 105 and against upward-facing shoulder 97 of tubing hanger 85; col. 4:67-68).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the casing rotation system as taught by Cheah to include the inward-biased lock ring and the energizing ring as taught by Stephen to yield an inward-biased lock ring disposed about the casing hanger; and an energizing ring configured to move axially to a position between the lock ring and the casing hanger for the purpose of locking the casing hanger to the wellhead housing (e.g. wellhead housing 116 of Cheah) to prevent it from axial movement.

Regarding claim 2, Cheah in view of Stephen teaches the invention substantially as claimed as described above, and wherein the one or more projections (Cheah; castellations 56 of the lower surface of torque sleeve 46) comprise a substantially planar portion (Cheah; Fig. 6; stop shoulder 88) and a sloped portion (Cheah; Fig. 6; angled return surface 90) (see Cheah’s labeled Figure 2).

Regarding claim 3, Cheah in view of Stephen teaches the invention substantially as claimed as described above, and wherein the substantially cylindrical body comprises a running tool (Cheah; running tool 44) coupled to the casing hanger (see Cheah’s labeled Figure 2).

Regarding claim 4, Cheah in view of Stephen teaches the invention substantially as claimed as described above, and further comprising a running tool (Cheah; running tool 44) coupled to the casing hanger, wherein the substantially cylindrical body is disposed about the running tool (see Cheah’s labeled Figure 2) (see the assumption in the 35 USC 112(b) rejection above).

Regarding claim 6, Cheah in view of Stephen teaches the invention substantially as claimed as described above, and wherein the upper surface of the casing hanger (Cheah; wellhead hanger 42) further comprises a substantially planar portion (see Cheah’s labeled Figure 2). 

Regarding independent claim 7, Cheah in view of Stephen teaches the invention substantially as claimed as described above in reference to independent claim 1 above, and
A casing rotation system (Cheah; Fig. 1-17; wellhead hanger assembly 40 of Fig. 2 of system 10 of Fig. 1), comprising: a substantially cylindrical body (Cheah; running tool 44) comprising one or more first lugs (Cheah; castellations 68); a telescoping ring (Cheah; torque sleeve 46 that axially telescopes/slides) disposed about at least a portion of the substantially cylindrical body tool such that it is axially movable in relation to the substantially cylindrical body (Cheah; operational sequence of Fig. 13-17), said telescoping ring comprising: one or more second lugs (Cheah; the upper set of lugs/castellations of torque sleeve 46 that are formed between consecutive slots 66 and also cooperate with corresponding castellations 68 of running tool 44) configured to selectively engage with the first lugs; a lower surface with one or more recesses (Cheah; the recesses formed between consecutive castellations 56 of the lower surface of torque sleeve 46); a casing hanger (Cheah; wellhead hanger 42) comprising an upper surface with one or more projections (Cheah; the projections formed between consecutive slots 54 of wellhead hanger 42) configured to engage the one or more recesses of the telescoping ring (Cheah; Fig. 2) (see Cheah’s labeled Figure 2); an inward-biased lock ring disposed about the casing hanger (Stephen; Fig. 2; lock ring 101 is located in corresponding groove 91 and is inwardly-biased by shoulder 93; lock ring 101 is about tubing hanger 85; col. 4:15-19 “Lock ring 101 is a split ring, inwardly biased”); and an energizing ring configured to move axially to a position between the lock ring and the casing hanger (Stephen; Fig. 2; energizing/actuating ring 103 for displacing lock ring 101 along wedge surface 105 and against upward-facing shoulder 97 of tubing hanger 85; col. 4:67-68).

Regarding claim 8, Cheah in view of Stephen teaches the invention substantially as claimed as described above, and wherein the one or more projections comprise a substantially planar portion and a sloped portion (see Cheah’s labeled Figure 3 below).

    PNG
    media_image2.png
    705
    1035
    media_image2.png
    Greyscale

Cheah’s labeled Figure 3.

Regarding claim 9, Cheah in view of Stephen teaches the invention substantially as claimed as described above, and wherein the substantially cylindrical body comprises a running tool (Cheah; running tool 44) coupled to the casing hanger (see Cheah’s labeled Figure 2).

Regarding claim 10, Cheah in view of Stephen teaches the invention substantially as claimed as described above, and further comprising a running tool (Cheah; running tool 44) coupled to the casing hanger, wherein the substantially cylindrical body is disposed about the running tool (see Cheah’s labeled Figure 2) (see the assumption in the 35 USC 112(b) rejection above).

Regarding claim 12, Cheah in view of Stephen teaches the invention substantially as claimed as described above, and wherein the lower surface of the telescoping ring further comprises a substantially planar portion (Cheah; Fig. 6; stop shoulder 88).

Regarding independent claim 13, Cheah in view of Stephen teaches the invention substantially as claimed as described above in reference to independent claims 1 and 7 above, and
A method (Cheah; Fig. 1-17; wellhead hanger assembly 40 of Fig. 2 of system 10 of Fig. 1) of rotating a casing string (Cheah; Fig. 14; casing string 110), comprising: coupling a casing string (Cheah; Fig. 14; casing string 110) to a casing hanger (Cheah; wellhead hanger 42) comprising an upper end and a lower end (Cheah; Fig. 2-3); coupling a running tool (Cheah; running tool 44) to the casing hanger; axially moving a telescoping ring (Cheah; torque sleeve 46 that axially telescopes/slides) to a first axial position in relation to the running tool (Cheah; operational sequence of Fig. 13-17), such that one or more projections (Cheah; castellations 56 of the lower surface of torque sleeve 46) of the telescoping ring engage one or more recesses (Cheah; slots 54 of wellhead hanger 42) of the casing hanger; axially moving the lower end of the casing hanger through (Cheah; operational sequence of Fig. 13-17) an upper portion of a wellhead (Cheah; wellhead housing 116); axially moving an energizing ring (Stephen; Fig. 2; energizing/actuating ring 103 for displacing lock ring 101 along wedge surface 105 and against upward-facing shoulder 97 of tubing hanger 85; col. 4:67-68) to a position between the casing hanger and an inward-biased lock ring (Stephen; Fig. 2; lock ring 101 is located in corresponding groove 91 and is inwardly-biased by shoulder 93; lock ring 101 is about tubing hanger 85; col. 4:15-19 “Lock ring 101 is a split ring, inwardly biased”), such that the lock ring radially expands to engage an inner surface of the wellhead (Cheah; wellhead housing 116); rotating the running tool in a first direction (Cheah; col. 6:61-66 “rotated”).

Regarding claim 14, Cheah in view of Stephen teaches the invention substantially as claimed as described above, and further comprising the step of rotating the running tool (Cheah; running tool 44) in a second direction (Cheah; Fig. 2; col. 7:12-17 rotation along the “angled return surfaces 90” for disconnection), such that the one or more projections (Cheah; castellations 56 of the lower surface of torque sleeve 46) disengage from the one or more recesses (Cheah; slots 54 of wellhead hanger 42) and the telescoping ring moves to a second axial position in relation to the running tool (Cheah; Fig. 2).

Regarding claim 15, Cheah in view of Stephen teaches the invention substantially as claimed as described above, but does not teach further comprising the step of axially moving the energizing ring to a position that is not between the casing hanger and the lock ring, such that the lock ring radially contracts to disengage the inner surface of the wellhead.
Stephen teaches further comprising the step of axially moving the energizing ring to a position that is not between the casing hanger and the lock ring, such that the lock ring radially contracts to disengage the inner surface of the wellhead (Stephen; col. 4:28-31 “retraction of lock ring 101”, “pull actuating ring 103 upward in order to allow lock ring 101 to contract”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by Cheah in view of Stephen to include the step of axially moving the energizing ring to a position that is not between the casing hanger and the lock ring, such that the lock ring radially contracts to disengage the inner surface of the wellhead as taught by Stephen for the purpose of retrieving the casing string for re-use in another well or for remedial work to fix a hole/leak in the casing string.

Regarding claim 16, Cheah in view of Stephen teaches the invention substantially as claimed as described above, and further comprising the step of uncoupling the running tool from the casing hanger (Cheah; col. 7:12-17 “disconnect the running tool 44”).

Regarding claim 17, Cheah in view of Stephen teaches the invention substantially as claimed as described above, and further comprising the step of injecting cement through the casing string (Cheah; col. 7:61-66 “cementing operations”).

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheah et al. US10233714 in view of Stephen et al. US5327965 as applied to claim 1 above, and further in view of June US6082460.
Regarding claims 5 and 11, Cheah in view of Stephen teaches the invention substantially as claimed as described above, but does not teach further comprising a releasable detent mechanism configured to selectively maintain the telescoping ring in a first axial position.
June teaches, in Figures 5A-5B, further comprising a releasable detent mechanism configured to selectively maintain the telescoping ring in a first axial position (June; Fig. 5A-5B; col. 6:48-51; spring biased detent 107 to selectively retain ring 60 to hanger 36).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the casing rotation system as taught by Cheah in view of Stephen to include a releasable detent mechanism as taught by June to yield a releasable detent mechanism configured to selectively maintain the telescoping ring in a first axial position for the purpose of selectively retaining the telescoping ring relative to the other component(s) in the casing rotation system.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheah et al. US10233714 in view of Stephen et al. US5327965 as applied to claim 13 above, and further in view of Moellendick US9458690.
Regarding claim 18, Cheah in view of Stephen teaches the invention substantially as claimed as described above, but does not teach further comprising the step of moving the hangar to engage with a bearing surface at the lower end of the hangar.
Moellendick teaches further comprising the step of moving the hangar to engage with a bearing surface at the lower end of the hangar (Moellendick; Fig. 3; thrust bearing 118 for rotating casing hanger 100).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify hanger assembly as taught by Cheah in view of Stephen to include the step of moving the hangar to engage with a bearing surface at the lower end of the hangar as taught by Moellendick for the purpose of facilitating rotation by minimizing dynamic friction.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheah et al. US10233714 in view of Stephen et al. US5327965 and Moellendick US9458690.
Regarding independent claim 19, Cheah in view of Stephen teaches the invention substantially as claimed as described above in reference to independent claims 1, 7, 13, and dependent claim 18 above, and
A casing rotation system (Cheah; Fig. 1-23; wellhead hanger assembly 40 of Fig. 2 of system 10 of Fig. 1), comprising: a substantially cylindrical body (Cheah; running tool 44) comprising one or more first lugs (Cheah; castellations 68); a friction reducing surface (Moellendick; Fig. 3; thrust bearing 118 for rotating casing hanger 100) for positioning; a telescoping ring (Cheah; torque sleeve 46 that axially telescopes/slides) disposed about at least a portion of the substantially cylindrical body tool such that it is axially movable in relation to the substantially cylindrical body (Cheah; operational sequence of Fig. 13-17), said telescoping ring comprising: one or more second lugs (Cheah; the upper set of lugs/castellations of torque sleeve 46 that are formed between consecutive slots 66 and also cooperate with corresponding castellations 68 of running tool 44) configured to selectively engage with the first lugs; a lower surface with one or more recesses (Cheah; the recesses formed between consecutive castellations 56 of the lower surface of torque sleeve 46); a casing hanger (Cheah; wellhead hanger 42) comprising an upper surface with one or more projections (Cheah; the projections formed between consecutive slots 54 of wellhead hanger 42) configured to engage the one or more recesses of the telescoping ring (Cheah; Fig. 2) (see Cheah’s labeled Figure 2); an inward-biased lock ring disposed about the casing hanger (Stephen; Fig. 2; lock ring 101 is located in corresponding groove 91 and is inwardly-biased by shoulder 93; lock ring 101 is about tubing hanger 85; col. 4:15-19 “Lock ring 101 is a split ring, inwardly biased”); and an energizing ring configured to move axially to a position between the lock ring and the casing hanger (Stephen; Fig. 2; energizing/actuating ring 103 for displacing lock ring 101 along wedge surface 105 and against upward-facing shoulder 97 of tubing hanger 85; col. 4:67-68). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tschappat US1650102 teaches a rotatable tubing hanger.
Osbun US2694450 teaches an orbital tubing hanger.
Nelson US3528686 teaches a rotatably casing hanger.
Childers et al. US3628604 teaches casing rotation during cementing.
Hanson et al. US20140311753 teaches a rotating mandrel casing hanger.
Cocker et al. US20150041151 teaches a rotating wellhead hanger.
Burrows US10648243 teaches a torque transfer ring for a casing hanger.
Cavanagh US10851607 teaches a rotating hanger system with a ratchet mechanism.
Cotton US11215038 teaches a rotating hanger running tool.
Froehlich DE3719165 teaches, on page 5, “adjusting the length of the wedges 9” in cooperation with an expansion sleeve 8. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	7/15/22